Tom Glaze, Justice, dissenting. The court is clearly wrong when it concludes a violation of Ark. Code Ann. § 7-5-211(b) of the Arkansas Election Code is not a misdemeanor. Ark. Code provision § 7-l-103(a) (Supp. 1997) fists twenty-three specific examples of the more serious misdemeanors that could arise during the preparation for and conduct of an election. Then § 7-l-103(b)(l) of the same section provides further as follows: Any violation of “this act” not covered by this section . . . shall be considered a Class A misdemeanor .... (Emphasis added.) The phrase “this act” refers to Act 465 of 1969, and specifically includes codified sections 7-1-103 and 7-5-211.1 See Arkansas Code Revision Commission Notes at § 7-1-101 (Repl. 1993) and (Supp. 1997); § 7-4-108 and § 7-5-210 (Repl. 1993). The foregoing is all there is to this case. If a sheriff has a contested race for reelection and knowingly violates § 7-5-211, he is subject to being found a misdemeanant. Providing for such a misdemeanor violation is to avoid the possibility that an incumbent sheriff would influence voters at the polling precinct. Obviously, an incumbent sheriffs opponent and his or her supporters are helpless to stop such an illegal practice on the day of the election unless there is a criminal sanction to which that person may resort. Certainly, the opposing candidate has no civil remedy on election day to correct such a law violation. Even mandamus and declaratory judgment relief cannot be obtained in time to remedy such election violations. The majority court’s decision gives a mischievous incumbent candidate or election official the “green fight” to violate election procedures, and no meaningful remedy is available to a voter, opposing candidate, or supporter to stop it unless it happens to be a violation that is specifically fisted under § 7-1-103. Section 7-1-103(b)(1) was enacted to assure some sanction is available to guard against those few officials who willfully choose to ignore their responsibilities under the general election code laws.   The compiler sets out approximately 152 other sections containing election duties candidates or election officials must perform during an election as included in the definition of “this act.”